Citation Nr: 1449746	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-25 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for immune system dysfunction.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to August 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, on brokerage for the RO in Reno, Nevada, which denied service connection for sarcoidosis and immune system dysfunction.

This case was previously before the Board in March 2014 and remanded for additional development.  For the reasons discussed below, the Board finds that there was substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the September 2011 substantive appeal, the Veteran noted that she had a hysterectomy due to fibroid tumors and cysts on her ovaries, an immune dysfunction, and a thyroidectomy due to Hashimoto's thyroiditis, an immune dysfunction.  The Veteran was separately denied service connection for Hashimoto's thyroiditis, hypo-echoic fibroids and ovarian cysts, and a total hysterectomy in the December 2009 rating decision.  The Veteran only filed a notice of disagreement with the decisions for entitlement to service connection for an immune system dysfunction and sarcoidosis.  

Thus, the issues of whether new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for Hashimoto's thyroiditis, hypo-echoic fibroids and ovarian cysts, and a total hysterectomy have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has sarcoidosis that is related to active military service, or that was manifested to a compensable degree within one year of service.

2.  The preponderance of the evidence is against a finding that the Veteran has had an immune system dysfunction during the period on appeal.


CONCLUSIONS OF LAW

1.  Sarcoidosis was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  An immune system dysfunction was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.  

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran was afforded a May 2014 medical examination to obtain an opinion as to whether any sarcoidosis or immune system  dysfunction found in the examination was the result of service, in compliance with the March 2014 Board remand.  This opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusions that were reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

Legal Criteria

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection for certain chronic diseases, including sarcoidosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty. 38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service. 38 C.F.R. § 3.307(a).

Sarcoidosis

The Veteran asserts that she has sarcoidosis that is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.

The Veteran has been diagnosed with sarcoidosis, which primarily affects her lungs.  See May 2014  VA examination report.  As the Veteran has a disability for VA purposes, the first element of a service connection claim has been met.

In regard to whether there is a nexus between sarcoidosis and service, the Veteran has asserted that she has sarcoidosis due to being exposed to or inhaling "something" while stationed overseas or during her training.  See September 2011 substantive appeal.  

The Veteran's April 1979 enlistment examination report indicates the Veteran's lungs and chest were normal.  In an April 1979 report of medical history, the Veteran reported having had sinusitis and hay fever.

The Veteran's service treatment records reflect she received treatment for allergic rhinitis and asthma during service.  A September 1981 service treatment record indicates the Veteran had a history of allergic rhinitis and asthma.  Another September 1981 service treatment record noted the Veteran reported having shortness of breath and chest pain when walking a short distance.  The assessment was possible asthma.

A May 1983 service treatment record indicated the Veteran had a history of asthma for six years.  She complained of wheezing and shortness of breath.  A July 1983 service treatment record indicates the Veteran reported having asthma in conjunction with allergies that began when she was 12 years old.  A December 1988 service treatment record indicates the Veteran had asthma and persistent allergic rhinitis.  She had complaints of shortness of breath and wheezing.  An April 1990 service Allergic Clinic record reflects that the Veteran had perennial allergic rhinitis with seasonal exacerbations and intrinsic and exercise-induced asthma.  The record also noted the Veteran smoked.  An April 1993 Kaiser Permanente record noted the Veteran was seen for an evaluation of her allergies.

The Veteran was diagnosed with sarcoidosis following a lung biopsy December 2005.  A January 2006 Pulmonary Medicine Associates record reflects that the Veteran had a lung biopsy done in December 2005.  The results showed "findings are consistent with interstitial lung disease with numerous non-necrotizing granulomas.  The findings are not specific and considerations include sarcoid, extrinsic alveolitis, drug reaction and pneumoconiosis, especially berylliosis."  The record noted that the Veteran had no exposure history to dusts, fumes, toxins, vapors, aerosols or mists in the past 15 years.  The private physician found that the most likely diagnosis was sarcoid.  

A May 2006 Pulmonary Medicine Associates record reflects that the Veteran was asked whether she had been involved in the aerospace industry or worked around fluorescent lighting, which she denied.  The clinician diagnosed the Veteran with sarcoidosis, as there was no other evidence of any other lung disease, at least by serologies. 

A December 2006 private treatment record noted the Veteran had sarcoidosis with manifestations of lupus pernio with skin nodules on her left naris, left malar prominence, and right distal posterior forearm.  A February 2007 Chest X-ray report from Saint Mary's Regional Medical Center noted that no subpleural nodules were identified to suggest sarcoidosis.

The Veteran was afforded a VA examination in May 2014.  The VA examiner found the Veteran's sarcoidosis was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner stated that after a review of all the available medical records, a review of the Veteran's verbal history and a physical exam, it is evident that the Veteran does have a current diagnosis of sarcoidosis per biopsy of right lower and middle lobe with benign tissue demonstrating interstitial lung disease with prominent non-necrotizing granulomatous.  The VA examiner stated that it was less likely than not that the current sarcoidosis became manifested in service or was otherwise caused by service or manifest within one year of separation from military service.  The VA examiner noted that the only respiratory complaints seen in the service treatment records were treatments for asthma, which the Veteran self-reported that she had at age 12.  After service, she began to experience shortness of breath and after a bronchoscopy in 2005, she was diagnosed with sarcoidosis.  The Board finds the VA examination report to be probative, as the examiner provided a full rationale for the opinion and based the opinion on a review of the claims file, including service treatment records.

The appellant has contended that her sarcoidosis is related to service.  Although a lay person may be competent to report the etiology of a disability, sarcoidosis, which was diagnosed following a lung biopsy, is not the type of disorder which is susceptible to lay opinion concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that the probative value of the Veteran's opinion is outweighed by that of the May 2014 VA examiner, who has education, training and experience in evaluating the etiology of sarcoidosis.

There is no evidence of record, and the Veteran has not asserted, that she was diagnosed with sarcoidosis prior to the 2005 lung biopsy and January 2006 private treatment records.  The Veteran's shortness of breath in service was noted to be due to asthma.  See May 2014 VA examination report.  The Veteran has not asserted that she has had symptoms of sarcoidosis since service.  Private treatment records do not reflect that the Veteran had sarcoidosis prior to 2005.  Thus, the evidence of record is against a finding that the Veteran has had symptoms of sarcoidosis since service or within one year of service.

Based on a review of the evidence of record, the Board finds that a preponderance of the evidence is against the Veteran's claim.  The Veteran has been diagnosed with sarcoidosis.  However, the evidence is against a finding of a nexus between the sarcoidosis and service.  The May 2014 VA examiner found the Veteran's sarcoidosis was less likely than not related to service.  The Veteran's service treatment records do not indicate she had a diagnosis of sarcoidosis in service.  Although she complained of shortness of breath, it was attributed to asthma and allergies.  There is no opinion of record linking the Veteran's sarcoidosis to service.  The Veteran has not asserted that she has had symptoms of sarcoidosis since service.  Although the Veteran has asserted that her sarcoidosis is due to inhaling "something" while stationed overseas or in her training, she has not specified what she believed she inhaled or submitted any evidence of a link between something inhaled during service and sarcoidosis.  As discussed above, as a lay person, the Veteran is not competent to provide an opinion as to the etiology of sarcoidosis.  Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for sarcoidosis.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Immune System Dysfunction

The appellant is seeking service connection for immune system dysfunction, which she contends is related to service.  For the reasons that follow, the Board finds that service connection is not warranted.  

In the September 2011 substantive appeal, the Veteran noted that she had a hysterectomy due to fibroid tumors and cysts on her ovaries, an immune dysfunction, and a thyroidectomy due to Hashimoto's thyroiditis, an immune dysfunction.  As noted in the introduction, the Veteran was separately denied service connection for Hashimoto's thyroiditis, hypo-echoic fibroids and ovarian cysts, and a total hysterectomy in the December 2009 rating decision.  The Veteran only filed a notice of disagreement with the decisions on her claims for entitlement to service connection for an immune system dysfunction and sarcoidosis.  Thus, the Board does not currently have jurisdiction of the issues of whether the Veteran's fibroid tumors and cysts and Hashimoto's thyroiditis are related to service.

A January 2003 private treatment record, dated prior to the Veteran's claim and the period on appeal, indicates the assessment was "polyarthritis vs. other auto immune disorder."  However, there is no other reference to an immune system disorder during the period on appeal.  The May 2014 VA examiner found the Veteran did not have a chronic immune disorder.

To prevail on the issue of service connection, there must be medical evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  In this case, other than the Veteran's assertions, the record contains no evidence of a diagnosis of an immune system dysfunction, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim).  Without a current showing of an immune system dysfunction service connection is not warranted in this matter.

The Veteran has contended that she has an immune system dysfunction that is related to service.  Although a lay person may be competent to or diagnose a disability, an immune system dysfunction is not the type of disorder which is susceptible to lay opinion concerning diagnosis.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  There is no evidence in the claims file of an immune system dysfunction, other than the conditions which are not before the Board, as noted above.  The May 2014 VA examiner specifically found that that there was no chronic immune disorder diagnosed or identified in the medical records in service or after service.  
 
The Board concludes that the preponderance of the evidence is against a finding that the appellant has an immune system dysfunction that is related to her military service.  As the preponderance of the evidence is against the claim for service connection for an immune system dysfunction, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sarcoidosis is denied.

Entitlement to service connection for immune system dysfunction is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


